Name: Council Regulation (EC) No 731/98 of 30 March 1998 amending Regulation (EC) No 3070/95 on the establishment of a pilot project on satellite tracking in the NAFO Regulatory Area
 Type: Regulation
 Subject Matter: fisheries;  air and space transport;  information and information processing;  world organisations;  information technology and data processing
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 102/52. 4. 98 COUNCIL REGULATION (EC) No 731/98 of 30 March 1998 amending Regulation (EC) No 3070/95 on the establishment of a pilot project on satellite tracking in the NAFO Regulatory Area THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Par- liament (2), Whereas, in accordance with Article 1 of Regulation (EC) No 3070/95 (3), Member States are carrying out a pilot project on satellite tracking of vessels fishing in the Regu- latory Area from 1 January 1996 to 31 December 1997; Whereas, on 19 September 1997, the NAFO Fisheries Commission adopted a proposal to prolong the pilot project on satellite tracking to 31 December 1998; Whereas, in accordance with Article XI of the NAFO Convention and in the absence of objections, the proposal became a measure binding upon the NAFO Contracting Parties as from 25 November 1997; Whereas steps should be taken to implement the proposal at Community level; Whereas as a matter of urgency and common concern this Regulation should apply from 1 January 1998, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EC) No 3070/95, 31 December 1997 shall be replaced by 31 December 1998. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1998. For the Council The President LORD SIMON of HIGHBURY (1) OJ C 6, 10. 1. 1998, p. 17. (2) Opinion delivered on 13 March 1998 (not yet published in the Official Journal). (3) OJ L 329, 30. 12. 1995, p. 11.